[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              FEB 21, 2007
                               No. 06-14867                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK



                  D. C. Docket No. 05-00068-CV-T-23-EAJ

JOSEPH M. WILLIAMS,
Esquire, as Administrator Ad Litem
of the Estate of Paul Mosley, Jr.,

                                                             Plaintiff-Appellant,

                                     versus

FLORIDA HEALTH SCIENCES CENTER, INC.,
d.b.a Tampa General Hospital,

                                                            Defendant-Appellee.




                  Appeal from the United States District Court
                      for the Middle District of Florida


                             (February 21, 2007)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.
PER CURIAM:

      This appeal challenges the district court’s order of July 19, 2006 dismissing

appellants’ claim(s) on the basis of res judicata, Record, Vol. 3 at Tab 84, the

court’s July 20, 2006 judgment entered pursuant to that order, Id. at Tab 85, and

the court’s August 9, 2006 order denying appellant’s motion to alter or amend that

judgment, for rehearing, and for sanctions, Id. at Tab 96. In his opening brief to

us, appellant also challenges the court’s June 27, 2005 order granting appellee’s

motion to set aside default and denying appellant’s motion for default judgment,

Record, Vol. 1 at Tab 31.

      We find no abuse of discretion in the district court’s action in setting aside

the default, and therefore affirm its June 27, 2005 order. We find no error in the

court’s application of the doctrine of res judicata, and therefore affirm its July 19,

2006 order and the final judgment entered the next day. Finally, we find no cause

for disturbing the court’s August 9, 2006 order denying appellant’s motion to alter

or amend etc.

      AFFIRMED.




                                           2